SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release:NICE Real-Time Analytics and Guidance Solutions Selected by Cablevisión Argentina to Improve Customer Satisfaction, Dated November 5, 2012 Press Release: NICE Mobile Reach Receives 2abs Innovation Award, Dated November 7, 2012 Press Release: NICE Inform Wins 2012 Hot Products Award from APCO Public Safety Communications Magazine, Dated November 14, 2012 Press Release: NICEAdvances NG9-1-1 by Collaboratingon Multimedia Communications for Speech and Hearing Disabled at NENA’s ICE 5Forum, Dated November 20, 2012 Press Release: NICE Receives 2012 Frost & Sullivan Asia Pacific Market Share Leadership Award for Workforce Management, Dated November 21, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: December 6, 2012 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release:NICE Real-Time Analytics and Guidance Solutions Selected by Cablevisión Argentina to Improve Customer Satisfaction, Dated November 5, 2012 Press Release: NICE Mobile Reach Receives 2abs Innovation Award, Dated November 7, 2012 Press Release: NICE Inform Wins 2012 Hot Products Award from APCO Public Safety Communications Magazine, Dated November 14, 2012 Press Release: NICEAdvances NG9-1-1 by Collaboratingon Multimedia Communications for Speech and Hearing Disabled at NENA’s ICE 5Forum, Dated November 20, 2012 Press Release: NICE Receives 2012 Frost & Sullivan Asia Pacific Market Share Leadership Award for Workforce Management, Dated November 21, 2012
